Citation Nr: 0816048	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-10 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1973, and from November 1974 to February 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 


FINDINGS OF FACT

1. A chronic service spine disorder was not shown during 
either of the veteran's periods of active duty.

2.  Cervical spine symptomatology was not shown until 1996, 
and again in 2001. 

3.  The veteran's cervical spine disorder is unrelated to 
active duty.


CONCLUSION OF LAW

Residuals of a cervical spine injury were not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

The veteran is claiming entitlement to service connection for 
residuals of a cervical spinal injury, following a head 
injury in January 1977. Specifically, he contends that this 
head injury has resulted in his chronic neck pain. 

At the outset, it is noted that in considering whether a 
disability was incurred or aggravated in active service, it 
must be determined whether the veteran was in sound condition 
upon enlistment.  In this regard, it is noted that a veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

In assessing whether the veteran was in sound condition upon 
entry to service, the veteran's service medical records have 
been reviewed.  An exam completed in November 1968, prior to 
his enlistment in 1969, showed no indication of cervical 
spinal problems. Therefore, resolving any reasonable doubt in 
the veteran's favor, it is concluded that his cervical spine 
was normal upon entry into his first tour of duty.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finding the veteran sound upon entry into active service in 
1969, the Board must next consider whether the presumption is 
rebutted by clear and unmistakable evidence that a cervical 
spine disorder preexisted service.  Here, the service medical 
records in question fail to reference any preexisting 
cervical spine disorder.  Accordingly, the presumption 
remains intact.  Consequently, the appropriate question for 
consideration is whether a cervical spine disorder was 
incurred, rather than aggravated, by this period of active 
service.

Here, the service medical records do not show any complaints 
of, treatment for, or diagnoses of a chronic cervical spine 
disorder. As such, the evidence fails to show that a chronic 
cervical spine disorder was incurred during the veteran's 
first tour of active service (2/69-173), nor has he so 
alleged.  

Rather, he asserts that he bumped his head and hurt his neck 
during his second period of active service.  A re-enlistment 
examination in 1974 demonstrates that the spine and other 
musculoskeletal function was normal.  Additionally, a report 
of medical history as completed by the veteran at that time 
did not indicate recurrent back pain or a head injury. 

Again, because no defects were noted upon reenlistment in 
1974, the presumption of soundness applies.  See 38 U.S.C.A. 
§ 1111.  Moreover, the claims folder does not contain clear 
and unmistakable evidence of a preexisting chronic cervical 
spine disorder such as to rebut the presumption.  Indeed, as 
previously indicated, no chronic disability was demonstrated 
during the veteran's first period of active service.  
Moreover, the evidence does not reflect complaints or 
treatment for a cervical spine disorder between the two tours 
of active service, nor has he so maintained. 

Based on the above, the veteran is presumed to have been in 
sound condition upon reenlistment in 1974.  Moreover, that 
presumption remains intact, as it has not been rebutted by 
clear and convincing evidence.  Consequently, the appropriate 
question for consideration is whether a back disorder was 
incurred, rather than aggravated, by this second period of 
active service.

During the veteran's second tour of active duty, he received 
treatment for a cervical spine in January 1977. The medical 
treatment report reflected that he had pain originating in 
the C-7 area after hitting his head. At his March 2006 VA 
examination, he further elaborated that he had injured his 
neck in January 1977 when he hit the top of his head on the 
hatch of an aircraft.   

Following this incident during his second enlistment, the 
medical records do not reflect any further complaints or 
treatment for cervical spine problems.  Indeed, his 
examination at separation, approximately one week following 
the injury, showed normal findings.  Thus, there were no 
evidence of a chronic cervical spine disorder shown during 
his second enlistment. 

Next, post-service evidence does not reflect complaints or 
treatment for a cervical spine disorder until May 1996, 
twenty years following the veteran's separation from service.  
Specifically, the claims file contains a VA treatment record 
showing that he developed "a crick in his left neck" which 
had progressively gotten worse.  There was no apparent 
follow-up and no indication that it was related to active 
duty.

The next mention of the cervical spine was five years later 
in November 2001. At that time, narrowed disc space and 
neuroforaminal encroachment was noted between C5 and C6 disks 
of the spine.  Private and VA treatment records spanning from 
2001 through 2007 confirm cervical spine problems. 

Based on the foregoing, the post-service clinical records do 
not reveal a continuity of symptomatology such as to enable a 
finding that the currently-diagnosed cervical spine disorder 
is causally related to service.  Indeed, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

In addition to the documented post-service treatment records, 
the evidence includes statements from the veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued cervical spine problems since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the Board notes a statement made by veteran in his 
March 2006 VA examination, in which he expressed his belief 
that "he began having cervical spine symptoms about three or 
four years ago," dating the onset to 2002 or 2003, well 
after service separation. 

For these reasons, the Board determines that the evidence 
does not, in fact, support a finding of a chronic cervical 
neck disorder. Rather, the evidence of record reflects that 
the in-service treatment associated with an injury to his 
head that resulted in cervical spinal pain was acute and 
transitory and resolved without chronic residuals prior to 
separation 

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  Specifically, no physician has established a 
relationship between the veteran's current back disorder and 
active duty. 

In fact, the VA examiner noted in the March 2006 VA 
examination that it would "require speculation . . . to 
relate degenerative changes over 25 years after military 
service to an incident that occurred in the late 70's and at 
the veterans current age of 55, it is likely that the 
degenerative changes are a result of the aging process and 
general wear and tear." 

Although the veteran does not directly state that he has 
experienced cervical spine problems since service, in fact he 
stated it had only been 3 to 4 years at his VA examination in 
March 2006, he does indicate in his notice of disagreement 
dated July 2006 that he has had no other trauma to his 
cervical spine other than the injury sustained in January of 
1977. 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App at 
470.  However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

Given the lack of a chronic cervical spine disorder noted in 
service, the absence of identified symptomatology for many 
years after discharge, and no medical nexus between the 
veteran's current complaints and active duty, the Board finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the weight of evidence is against the 
claim, the Board is unable to grant the benefit sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO has 
obtained VA outpatient treatment records. Further, he 
submitted private treatment records.  Next, a specific VA 
medical opinion pertinent to the issue on appeal was obtained 
in March 2006.   Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim / claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

Service connection for residuals of a cervical spine injury 
is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


